IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                :
                                    :
                   v.               :
                                    :
Jose Rivera, Paula Marino,          :
The United States of America        :
and Harrison, Inc.                  :
                                    :   No. 513 C.D. 2016
Appeal of: Harrison, Inc.           :


                               ORDER

            AND NOW, this 4th day of October, 2017, it is ORDERED that
the above-captioned opinion filed June 22, 2017, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                  ___________________________
                                  ANNE E. COVEY, Judge